DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claim 1-10, drawn to a Method, classified in H01L21/4825.
Group II. 	Claim 11-20, drawn to Devices, classified in H01L23/49805.
The inventions are distinct, one from the other because of the following reasons:
Inventions I and II are related as the process of making and the device made. The inventions are distinct if either or both of the following can be shown: (1) that the device as claimed can be made by another and materially different process or (2) that the process as claimed can furnish another and materially different device (MPEP § 806.05(f)). In the instant case, the packaged electronic device of claim 11, can be made using a different method. The packaged electronic device of claim 11 can be formed using a single substrate only. There is no need to have a second substrate. The packaged electronic device having an electronic device, a pad and a conductive clip. The conductive clip comprising a plate portion, 10a conductive member extending from a first side segment of the plate portion and a first connective portion extending from the conductive member distal to the plate portion, all using the same single substrate. Thus, without using a second substrate, this method can be considered as a different method than the one implemented in claim 1.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/12/2022